DETAILED ACTION
This is an Office action based on application number 17/048,338 filed 16 October 2020, which is a national stage entry of PCT/IB2019/052991 filed 11 April 2019, which claims priority to US Provisional Application No. 62/660,727. Claims 1-20 are pending.
Amendments to the claims, filed 16 October 2019, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The following restriction/election requirement requires an election of ONE (1) group selected from Inventions I, II, and III. Furthermore, should Applicant elect the claims of Invention I, Applicant must further elect ONE (1) species selected from Species A, B, and C.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-16, drawn to a tape comprising an elastomeric backing layer comprising a high consistency silicone rubber elastomer, a flexible intermediate layer, and a pressure sensitive adhesive layer disposed on the flexible intermediate layer.
Group II, claim(s) 17 and 19-20, drawn to a tape comprising an elastomeric backing layer comprising a high temperature and flame resistant elastomer, a pressure sensitive adhesive layer comprising a silicone pressure sensitive adhesive, and a top layer comprising an inorganic oxide network disposed on the elastomeric backing layer.
Group III, claim(s) 18, drawn to a tape comprising an elastomeric backing layer comprising a high consistency silicone rubber elastomer, a first pressure sensitive adhesive disposed on a first major surface of the elastomeric backing layer, and a second pressure sensitive adhesive layer disposed on a second major surface of the elastomeric backing layer.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a tape comprising an elastomeric backing layer, this technical feature is not a special technical feature as it does not make a contribution Prudhomme et al. (US Patent Application Publication No. US 2010/0035501 A1) (Prudhomme). Prudhomme discloses a thermal spray masking tape comprising a surface layer formed from a cross-linked silicone rubber elastomer (Claims 1 and 8-9).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
In the group of Invention I:
Species A -  a tape further comprising a top layer disposed directly on a second surface of the backing layer, wherein the top layer comprises an inorganic oxide matrix or a second pressure sensitive adhesive layer.
Species B – a tape further comprising a second flexible intermediate layer disposed on the second major surface of the backing layer, and a top layer disposed on the second flexible intermediate layer, wherein the top layer comprises an inorganic oxide matrix or a second pressure sensitive adhesive.
Species C – a tape further comprising a primer layer disposed on a second major surface of the backing layer, and a top layer disposed on the primer layer, wherein the top layer comprises an inorganic matrix of a second pressure sensitive adhesive layer
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claims 1-8 are generic in the group of Invention I.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A-C lack unity of invention because even though the inventions of these groups require the technical feature of the tape of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Prudhomme.
Prudhomme discloses a thermal spray tape comprising a surface layer comprising a cross-linked elastomer selected from a high consistency gum rubber (i.e., the elastomeric backing layer) (Claims 1 and 8-10).
Prudhomme further discloses that the tape comprises a substrate layer (Claim 1) and a mid layer (Claim 25), the combination of which is construed to meet the claimed flexible intermediate layer as Applicant’s claim 5 allows the intermediate layer to comprise more than one layer. Prudhomme further discloses that the mid layer comprises an epoxy-based adhesive or coating (paragraph [0031]).

Prudhomme further discloses that the elastomer has an elongation of greater than about 250% (paragraph [0021]). This disclosure, combined with the substantially identical components of Prudhomme and the claims would suggest that the scope of Prudhomme is inclusive of an embodied tape having an elongation of greater than 100% as stipulated by the claim.
No telephone call was made to request an oral election because the election is deemed complex and “no telephone communication need be made where the requirement for restriction is complex, the application is being prosecuted by the applicant pro se, or the examiner knows from past experience that an election will not be made by telephone.” See MPEP §812.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        03/23/2022